Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Status of Claims
The rejections of claims 1-16 and 38 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 3, 5, 7-10, and 12-16 have been amended and claims 39, 40, and 41 have been added to the claim set.  Thus, claims 1-16, 39, 40, and 41 are presented for examination.

Allowable Subject Matter
Claims 1-16, 39, 40, and 41are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Maone et al. [U.S. Patent Publication 2008/0177499], discloses the detection of movement of an object using a rotating pole wheel (paragraphs 0044 and 0045) and a sensor as well as the detection of movement of an object using a rotating pole wheel (paragraphs 0044 and 0045).  The second most similar art of record, Vig et al. [U.S. Patent Publication 2010/0026279], an indication of a movement being in a certain rotation thereby conveying the undesired motion of a moving object (paragraphs 0005, 0008, 0012, and 0039).  The third most similar art of record, Takeshita [U.S. Patent Publication 2004/0005150], an alarm being issued when two detected signals are different from that of a stored relationship (paragraph 0271).  However, no art of record discloses a speed sensor providing a speed signal along a speed signal path on a semiconductor chip where the speed signal is indicative of a speed of movement, a direction sensor providing a direction signal along a direction signal path on a semiconductor chip where the direction signal is indicative of a direction of movement, and an alarm being issued in response to a violation of a predefined relationship between the speed signal and direction signal based upon a missing or additional portion of the speed signal or direction signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        
 
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689